Citation Nr: 9925047	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active naval service from December 1941 to 
October 1945, and again from November 1946 to May 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Portland Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
August 1995, the appellant and his spouse appeared at a 
hearing held before the undersigned at the RO and explained 
their contentions.  A transcript of that hearing is of 
record.  This case was last before the Board in August 1996, 
when it was remanded to the RO for further development.  It 
has now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  Entitlement to service connection for chemical diabetes 
was initially denied by unappealed rating action dated in 
August 1973.  

2.  Evidence added to the record since August 1973 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  A review of all of the evidence, both old and new, does 
not disclose competent medical evidence of the presence of 
diabetes mellitus in service or within one year afterward, 
nor of any nexus between the appellant's currently diagnosed 
diabetes mellitus and any incident in service.  


CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen the 
previously denied claim seeking service connection for 
diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

2.  The reopened claim seeking service connection for 
diabetes mellitus is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for chemical diabetes was 
initially denied by unappealed rating action in August 1973.  
In July 1998, the RO reopened the claim under the criteria 
announced in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As 
pointed out by the U. S. Court of Appeals for Veterans Claims 
(hereinafter the Court, known as the U. S. Court of Veterans 
Appeals prior to March 1, 1999), this action was also the 
functional equivalent of declaring the reopened claim to be 
well grounded.  See Winters v. West, 12 Vet. App. 203, 206 
(1999).  The RO then denied the reopened claim on its merits 
(i.e., the preponderance of the evidence was found to be 
unfavorable to the claim).  While the Board is certainly 
prepared to affirm the RO's action in reopening the claim, 
especially under the more liberal criteria recently announced 
in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), the Board 
finds that the reopened claim is not well-grounded for the 
reasons set forth below.  No prejudice to the appellant has 
resulted from this different approach by the Board.  See 
Bernard v. Brown, 4 Vet. App. 384 at 394 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, diabetes 
mellitus (hereinafter, DM or diabetes) may be presumed to 
have been incurred in service if it was manifested to a 
compensable (10 percent) degree within one year of the 
claimant's separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  The aforementioned factual basis may 
be established by medical evidence, competent lay evidence, 
or both.  38 C.F.R. § 3.307(b).  In general, lay witnesses, 
such as the appellant, are only competent to testify as to 
factual matters, such as what symptoms an individual was 
manifesting at a given time; however, issues involving 
medical causation or diagnosis require competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well-grounded, then no 
duty to assist the claimant in the development of that claim 
attaches to VA.  38 U.S.C.A. § 5107(a).  

The Court has held repeatedly that, in order for a claim 
seeking to establish service incurrence of a disability to be 
considered plausible, there must be competent evidence of a 
current disability; of incurrence of a disease or injury in 
service; and of a relationship or "nexus" between the 
current disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

In the present case, the service medical records, up to and 
including the report of the appellant's retirement physical 
examination in April 1961, are negative for any complaints, 
treatments, findings or diagnoses indicative of diabetes.  

The April 1969 report of a periodic physical examination of 
the appellant for Reserve purposes reflects a diagnosis of 
chemical diabetes; the report of an earlier such examination 
of the appellant in November 1964 was negative for diabetes.  
Likewise, a comprehensive VA examination of the appellant in 
July 1973, including what appears to be a three-hour fasting 
glucose tolerance test, disclosed no evidence of DM at that 
time.  Later medical records (after about 1988) reflect a 
diagnosis of Type II diabetes, controlled by diet.  

A February 1993 written statement signed by an individual who 
served in the Navy with the appellant after 1957 indicates 
that the appellant "was a border line Diabetic" at that time.  
At the August 1995 hearing, the appellant testified that he 
had experienced symptoms associated with diabetes in service 
(see Transcript, p. 11), although he could not remember being 
treated in service for these symptoms and could not remember 
any doctor in service or within one year afterward telling 
him that he had diabetes (see Transcript, pp. 10, 12).  The 
appellant and his wife both testified that his diabetes was 
first diagnosed on a Naval Reserve medical examination given 
at the Bremerton Naval Hospital in 1964 (see Transcript, pp. 
9, 11-12, 14).  As noted above, this diagnosis was actually 
reported on an examination in April 1969; the November 1964 
examination was negative for diabetes.  

The RO has specifically pointed to the appellant's testimony 
at the August 1995 hearing and to the written statement by 
the service comrade as constituting new and material evidence 
to reopen the claim.  See supplemental statement of the case, 
dated in July 1998.  The Board concurs in this determination 
since this evidence must in all fairness be considered in 
order to decide the claim on its merits.  38 C.F.R. 
§ 3.156(a).  

However, as laypersons without any medical training, neither 
the appellant nor his friend are competent to diagnose the 
presence of DM in service or at any other time.  Espiritu, 
2 Vet. App. 492 (1992); Grottveit, 5 Vet.App. 91 (1993).  On 
the other hand, competent medical evidence does not establish 
the existence of DM earlier than April 1969, and most 
probably not until much later.  Even if the first diagnosis 
were established in 1964, as the appellant and his wife now 
recall, this would not demonstrate the presence of that 
disease in service or within one year afterward.  
Furthermore, the appellant has not submitted any competent 
medical evidence linking his current DM to any incident in 
service.  Under these circumstances, the Board must deny the 
claim as not well-grounded.  

One other matter deserves mention.  The appellant has 
requested that VA assist him in obtaining copies of ships' 
logs, sick call reports and other service records to support 
his claim.  The Board notes that, based upon information and 
application forms supplied by the RO, the appellant himself 
requested these documents from the National Personnel Records 
Center in January 1994, with unknown results.  However, 
experience has shown the Board that these documents are 
rarely, if ever, specific enough to establish a diagnosis.  
In other words, while they often report the fact of a service 
member's reporting on sick call on a given day, they almost 
never report the cause (i.e., the diagnosis) for the sick 
call visit.  Consequently, the Board has not felt that the 
delay of several months to several years which would be 
necessary in order to obtain these almost always inconclusive 
records is warranted in the present case, given the 
appellant's own testimony that he was never treated for 
diabetes in service.  Moreover, in the absence of a well-
grounded claim, VA has no duty to assist the appellant to 
obtain such evidence.  38 U.S.C.A. § 5107(a).  

ORDER

The appeal is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

